Execution Version REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT dated as of March 12, 2008 (this “Agreement”) between Stillwater Mining Company, a company organized under the laws of the state of Delaware (the “Company”) and Deutsche Bank Securities Inc. (the “Initial Purchaser”) pursuant to the Purchase Agreement dated March 6, 2008 (the “Purchase Agreement”),between the Company and the Initial Purchaser. In order to induce the Initial Purchaser to enter into the Purchase Agreement and in satisfaction of a condition to the obligations of the Initial Purchaser there under, the Company has agreed to provide the registration rights set forth in this Agreement. The execution of this Agreement is a condition to the closing under the Purchase Agreement. The Company agrees with the Initial Purchaser, (i) for its benefit as Initial Purchaser and (ii) for the benefit of the beneficial owners (including the Initial Purchaser) from time to time of the Notes (as defined herein) and the beneficial owners from time to time of the Underlying Common Stock (as defined herein) issued upon conversion of the Notes (each of the foregoing a “Holder” and together the “Holders”), as follows: SECTION 1. Definitions. Capitalized terms used herein without definition shall have their respective meanings set forth in the Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “Affiliate” has the meaning set forth in Rule 405 under the Securities Act. “Amendment Effectiveness Deadline Date” has the meaning set forth in Section 2(d) hereof. “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which banking institutions in The City of New York are authorized or obligated by law or executive order to close. “Common Stock” means the shares of common stock, par value $0.01 per share, of the Company and any other shares of common stock as may constitute “Common Stock” for purposes of the Indenture, including the Underlying Common Stock. “Company” has the meaning set forth in the preamble hereof. “Conversion Price” has the meaning assigned to such term in the Indenture. “Deferral Notice” has the meaning set forth in Section 3(h) hereof. “Deferral Period” has the meaning set forth in Section 3(h) hereof. “Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof. “Effectiveness Period” has the meaning set forth in Section 2(b) hereof. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC promulgated thereunder. “Holder” has the meaning set forth in the second paragraph of this Agreement. “Indenture” means the Indenture, dated as of March 12, 2008, among the Company, Law Debenture Trust Company of New York, as trustee, and Deutsche Bank Trust Company Americas, as securities registrar, paying agent and conversion agent, pursuant to which the Notes are being issued. “Initial Purchaser” has the meaning set forth in the preamble hereof. “Initial Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof. “Issue Date” means March 12, “Liquidated Damages” has the meaning set forth in Section 2(e) hereof. “Liquidated Damages Payment Date” has the meaning set forth in Section 2(e) hereof. “Material Event” has the meaning set forth in Section 3(h) hereof. “Notes” means the 1.875% Convertible Senior Notes due 2028 of the Company to be purchased pursuant to the
